724 So. 2d 174 (1998)
Donnie Keith SASSNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3667
District Court of Appeal of Florida, First District.
December 31, 1998.
Nancy A. Daniels, Public Defender; and Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
BROWNING, J.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), we affirm the conviction and sentence in all respects and certify to the Florida Supreme Court the same question certified in Locke v. State, 719 So. 2d 1249 (Fla. 1st DCA 1998): DOES THE FAILURE *175 OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
ERVIN and ALLEN, JJ., CONCUR.